Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19. 
    PNG
    media_image1.png
    805
    679
    media_image1.png
    Greyscale

Ali discloses “…1. A system for flight planning for an autonomous aerial vehicle to survey a survey target, the system comprising: (see abstract)
at least one of the following databases: 
a database including models of terrain, (see element 190 that is a topographical data base)  airports and obstacles; (see FIG. 1, element 160 that has an air traffic database server with aircraft data) and …”. 
The ‘433A teaches “…a database including models of manufactured articles based on original equipment manufacturer (OEM) specifications or computer aided design (CAD) models;”.  (see claims 1-7 where the vehicle has a simulation model, and steps 1-6 where the UAV has a vehicle model and abstract can provide a virtual demonstration). 
Ali discloses “…at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: 
    PNG
    media_image2.png
    845
    742
    media_image2.png
    Greyscale

receive a request for flight planning, the request identifying a survey target for the autonomous aerial vehicle;  (see Fig. 5 block 503)
 retrieve at least one model for the survey target from the at least one database; compute a flight plan that completely surveys the survey target based on the retrieved at least one model, (See blocks 601-605) wherein the flight plan defines a search pattern with position values; and uplink the flight plan to the autonomous aerial vehicle.  (see FIG. 5, blocks 503-508).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘433 publication with the disclosure to Ali since the ‘433 publication teaches that a particular UAV model can be input into a simulation for each of the uavs. Then a large-scale computer aided design unmanned air vehicle simulation can be undertaken using a algorithm and a MATLAB program and a visual representation software. The simulation can allow the user to perceive the tasks (flight, pose and position in claim 1) and make corrections without losing the drones in real time. See abstract and paragraph 1-11 of the ’433 publication. 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19.
Ali discloses “…2. The system of Claim 1, wherein the program instructions are configured to cause the at least one processor to: ascertain whether the survey target is movable or fixed; compute the flight plan with relative position values that are defined relative to a reference location on the survey target when the survey target is movable; and compute the flight plan with absolute geodetic position values when the survey target is fixed.  (see paragraph 30-35 and FIG. 7, blocks 503-703). 
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19.
Ali discloses “…3. The system of Claim 2, wherein the program instructions are configured to: receive a current location of the survey target;  
 convert the relative position values to absolute geodetic position values using the current location; and uplink the flight plan including the absolute geodetic position values”. (see paragraph 30-35 and FIG. 7, blocks 503-703).
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)
Ali is silent but Taveira teaches “…4. The system of Claim 1, wherein the position values include lateral, longitudinal and altitude values” …(see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)”. 
    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of ALI since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in further in view of U.S. Patent No.: 9,275,645 B2 to Hearing et al. 

    PNG
    media_image4.png
    730
    622
    media_image4.png
    Greyscale
Ali is silent but Hearing et al. teaches “…5. The system of Claim 1, wherein the database including models of manufactured articles is an aircraft database”.  (See FIG. 13-14 where based on the sound the drone in FIG. 15 and from a data base, then the drone can be detected and identified using a classification in block 1600-1618 and col. 19, line 30 to col. 20, line 40); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of HEARING with the disclosure of ALI since HEARING teaches that a server can provide a database of drone sound signatures.  The second drone can access that database and identify and classify the drone. The drone also can in claim 22 provide an alert of a drone threat for other drone and a server can provide a map of where the threat is located. This can provide increased levels of drone classification and identification passively and automatically using a sound emission that is corrected for noise. See abstract and claims 1-22 of Hearing. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and  in further in view of U.S. Patent Application Pub. No.: US 2020/0401138 A1 to Rentz et al. that was filed in 2019.
Ali is silent but Rentz teaches ‘…6. The system of Claim 1, wherein the flight plan is computed to take into account a number of factors including one or any combination of: minimizing climbs and descents; minimizing energy consumption; maintaining a tolerance separation distance of the autonomous aerial vehicle and the survey target; fitting of predetermined types of search patterns to the at least one model of the survey target: minimizing return to base operations for refueling or battery replacement; and maximizing coverage of the at least one model of the survey target. (see paragraph 73-80). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of RENTZ et al. with the disclosure of ALI since RENTZ et al. teaches that a server can provide a listing or database of environmental factors.  The drone can access that listing. The drone can avoid the areas in an automatic manner.  For example in FIG. 6 certain areas can include bad historical weather, terrain that is very bad, power lines and other risk features. See 600-620.  The drone can then assemble the flight plan or avoid areas where there is a higher risk of collision or weather or terrain. This server can improve safety of the drones.  See abstract and paragraph 70-80 and FIG. 1-11. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19  and in view of NPL, Cimino, Mario, G, et al., Combining stigmergic and flocking behaviors to coordinate swarms of drones performing target search, 2015 6th International Conference on Information, Intelligence, System and Applications (IISA) (IEEE Xplore, https://ieeexplore.ieee.org/abstract/document/7387990 (July 6, 2015) (hereinafter “Cimino”)

    PNG
    media_image5.png
    823
    556
    media_image5.png
    Greyscale

Ali is silent but Cimino teaches “7. The system of Claim 1, wherein the program instructions are configured to: cause the at least one processor to compute a plurality of coordinated flight plans that together completely survey the survey target based on the at least one model; and uplink each of the plurality of flight plans to a respective autonomous aerial vehicle. (see FIG. 4b where the stimergic formation on a target is shown with 6 UAVs being aligned on a target in a swarm formation) , (see FIG. 4b where the stimergic formation on a target is shown with 6 UAVs being aligned on a target in a swarm formation); 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of ALI with the teachings of Cimino since Cimino teaches that a number of drones can operate in a formation that is aligned and can include a methodology to detect a surrounding drone and then detect a maximum pheromone intensity and then move to that intensity as this is where a target may be identified by other drones. If this is not detected, the drones can take a random turn or point in a different direction than other drones.  If a target is detected, a second drone will release a pheromone to detect a location of the target and this provides a very rapid searching of an area.   See pages 2-3 of Cimino.  

    PNG
    media_image6.png
    782
    625
    media_image6.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of Taiwanese Patent Pub. No.: TWI687111B that was filed in 2016 (hereinafter “the ‘111 reference”).
Ali is silent but the ‘111 teaches “…8. The system of Claim 1, wherein the program instructions are configured to: cause the at least one processor to request approval for the flight plan from an air traffic controller; and uplink the flight plan to the autonomous aerial vehicle in dependence on receiving approval from the air traffic controller.  (See FIG. 2 where the radio link quality is measured as a value of 1-3 and the drones can follow the high quality areas and see paragraph 64 where the device can determine the quality in real time or in non-real time; see FIG. 8 where the radio link quality data 810-865 is determined an then compared to a minimum and if it is lower than an emergency is provided in block 859; however if the radio link quality is acceptable in block 865 the route is updated from the current location where the radio quality is good to the destination; see paragraph 132--139)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘111 publication with the disclosure of ALI since the ‘111 publication teaches that the map of the location (FIG. 1, 8) includes a first radio link quality, a second radio link quality and a third or no radio link quality. The drone can be moved along where a radio link quality is compared to a threshold minimum value and if it is lower than the minimum then the drone can land or backtrack or not proceed and this ensures that the drone can only travel where the radio link is adequate to the destination. This ensures that the drone is maintained in communication and will not be lost.  See ‘111 at paragraph 130-139 and the abstract and claims 1-4. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of U.S. Patent Application Pub. No.: US 2017/0206648 A1 to Marra et al. that was filed in 2016. 
Ali is silent but Marra teaches “…9. The system of Claim 1, wherein the at least one model includes a wireframe model or a polygon mesh.  (see paragraph 27)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MARRA with the disclosure of ALI since MARRA teaches that the map of the location can be created by a wireframe model in a rapid manner from 1. a map of the area that is a geotagged map and 2. images.  The dimensions can be quickly compiled from the three-dimensional wireframe or regularized vector model, photo textured polygonal mesh, and image inspection results, which is suitable for accurate repair or enhancement cost estimation; and using small, lightweight, inexpensive UAVs that can be flown safely over people and locations according to FAA regulations.   See abstract and paragraph 25-27 of MARRA. 


    PNG
    media_image7.png
    592
    675
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    898
    641
    media_image8.png
    Greyscale

Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19. 
Ali discloses “…10. The system of Claim 1, wherein the at least one model is a three-dimensional model.  (see paragraph 69-75 and FIG. 6a-6c where the areas are split into polygons and then each drone can search each zone formed of the polygons in three dimensions)”.  
Ali discloses “…11. The system of Claim 1, comprising the autonomous vehicle, the autonomous vehicle having an image capture device mounted thereto for imaging the survey target as part of the complete survey.  (see paragraph 69-74) 
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of International Patent Pub. No.: WO2018103407A1 that was filed in 2016.
The ‘407 teaches “…12. The system of Claim 11, wherein the image capture device is configured to capture image data in three dimensions”.(see abstract) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘407 publication with the disclosure of ALI since the ‘407 publication teaches that the 3D map of the location can be created by a drone once it is calibrated.  This can provide a rich map that includes a depth parameter of the images.  See abstract and paragraph 1-7 of the ‘407. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19. 
    PNG
    media_image9.png
    740
    624
    media_image9.png
    Greyscale

Ali discloses “…13. A method of flight planning for an autonomous aerial vehicle to survey a survey target, the method comprising: (see abstract and paragraph 69-75)
receiving, by at least one processor of a flight planning system, a request for flight planning, the request identifying a survey target for the autonomous aerial vehicle; (see paragraph 69-75)
retrieving, by the at least one processor, at least one model for the survey target from at least one database, (See paragraph 69-75) wherein the at least one database includes at least one of the following databases: (see element 190 that is a topographical data base)  (see FIG. 1, element 160 that has an air traffic database server with aircraft data) and …”.
a database including models of terrain, airports and obstacles; (see element 190 that is a topographical data base)   (see FIG. 1, element 160 that has an air traffic database server with aircraft data) and …”.
Ali is silent but the ‘433A teaches “…and a database including models of manufactured articles based on original
equipment manufacturer (OEM) specifications or computer aided design (CAD)
models; ”.  (see claims 1-7 where the vehicle has a simulation model, and steps 1-6 where the UAV has a vehicle model and abstract can provide a virtual demonstration). 
    PNG
    media_image10.png
    711
    624
    media_image10.png
    Greyscale

Ali discloses “…computing, by the at least one processor, a flight plan that completely surveys the survey target based on the retrieved at least one model, wherein the flight plan defines a search pattern with position values; (see Fig. 5 block 503 and paragraph 69-76)
uplinking, by the at least one processor, the flight plan to the autonomous aerial vehicle; and (See blocks 601-605)
the autonomous aerial vehicle surveying the survey target based on the uplinked flight plan. (see FIG. 5, blocks 503-508).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘433 publication with the disclosure to Ali since the ‘433 publication teaches that a particular UAV model can be input into a simulation for each of the uavs. Then a large-scale computer aided design unmanned air vehicle simulation can be undertaken using a algorithm and a MATLAB program and a visual representation software. The simulation can allow the user to perceive the tasks (flight, pose and position in claim 1) and make corrections without losing the drones in real time. See abstract and paragraph 1-11 of the ’433 publication. 

Claims 14 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19.  
Ali discloses “…14. The method of Claim 13, comprising:
ascertaining, by the at least one processor, whether the survey target is fixed or movable;
computing, by the at least one processor, the flight plan with relative position values that are defined relative to a reference location on the survey target when the survey target is movable; and
computing, by the at least one processor, the flight plan with absolute geodetic position values when the survey target is fixed. .  (see paragraph 30-35 and FIG. 7, blocks 503-703).
Ali discloses “…15. The method of Claim 14, comprising:
receiving, by the at least one processor, a current location of the survey target;
converting, by the at least one processor, the relative position values to absolute geodetic position values using the current location; and
uplinking, by the at least one processor, the flight plan including the absolute geodetic position values” (see paragraph 30-35 and FIG. 7, blocks 503-703). 
Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”).

Ali is silent but Tavira teaches “..16. The method of Claim 13, wherein the position values include lateral, longitudinal and altitude values.  …(see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)”. 
    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of ALI since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19.
Ali discloses “…17. The method of Claim 13, comprising:
causing, by the at least one processor, the at least one processor to compute a plurality of coordinated flight plans that together completely survey the survey target based on the at least one model; and
uplinking, by the at least one processor, each of the plurality of flight plans to a respective autonomous aerial vehicle”. (See paragraph 69-75) 
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of U.S. Patent Application Pub. No.: US 2017/0206648 A1 to Marra et al. that was filed in 2016. 
Ali is silent but Marra teaches “…18. The method of Claim 13, wherein the at least one model includes a wireframe model or a polygon mesh. (see paragraph 27)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MARRA with the disclosure of ALI since MARRA teaches that the map of the location can be created by a wireframe model in a rapid manner from 1. a map of the area that is a geotagged map and 2. images.  The dimensions can be quickly compiled from the three-dimensional wireframe or regularized vector model, photo textured polygonal mesh, and image inspection results, which is suitable for accurate repair or enhancement cost estimation; and using small, lightweight, inexpensive UAVs that can be flown safely over people and locations according to FAA regulations.   See abstract and paragraph 25-27 of MARRA. 

    PNG
    media_image8.png
    898
    641
    media_image8.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19. 
Ali discloses “…19. The method of Claim 13, wherein the at least one model is a three-dimensional model. (see paragraph 69-75 and FIG. 6a-6c where the areas are split into polygons and then each drone can search each zone formed of the polygons in three dimensions)”.  

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2021/0304625 A1 to Ali et al. that was filed on 3-31-2020 and in view of Chinese Patent Pub. No.: CN110764433A that was filed on 10-16-19 and in view of International Patent Pub. No.: WO2018103407A1 that was filed in 2016.
Ali is silent but The ‘407 teaches “…20. The method of Claim 13, wherein the autonomous vehicle has an image capture device mounted thereto for capturing image data in three dimensions, the method comprising: imaging the survey target as part of the complete survey.  ”.(see abstract)…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘407 publication with the disclosure of ALI since the ‘407 publication teaches that the 3D map of the location can be created by a drone once it is calibrated.  This can provide a rich map that includes a depth parameter of the images.  See abstract and paragraph 1-7 of the ‘407. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668